     Case 3:20-cv-01403-MMA-JLB Document 23 Filed 10/29/20 PageID.775 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
      GOOD TIMES BARBERSHOP, et al.,                      Case No.: 20-cv-01403-MMA (JLB)
11
                                                          ORDER GRANTING JOINT
12                                    Plaintiffs,         MOTION TO DISMISS
      v.
13                                                        [Doc. No. 22]
      THE HARTFORD FINANCIAL
14    SERVICES GROUP, INC. et al.,
15
                                    Defendants.
16
17
18         On October 29, 2020, the parties filed a joint motion to voluntarily dismiss the
19   action without prejudice. Upon due consideration, good cause appearing, the Court
20   GRANTS the joint motion and DISMISSES this action in its entirety without prejudice.
21   The Court DIRECTS the Clerk of Court to terminate all pending motions and deadlines
22   and close this case.
23         IT IS SO ORDERED.
24   Dated: October 29, 2020
25                                                   _____________________________
26                                                   HON. MICHAEL M. ANELLO
                                                     United States District Judge
27
28

                                                    -1-                    20-cv-1403-MMA (JLB)
